Exhibit 10.33


AMENDMENT NO. 1 TO CHANGE IN CONTROL SEVERANCE AGREEMENT


This Amendment No. 1 (“Amendment”) is made and entered into this 16th day of
July, 2009, to be effective as provided pursuant to Section 6 herein, by and
among INPLAY TECHNOLOGIES, INC., a Nevada corporation (the “Company”), and MARK
SOKOLOWSKI (“Executive”).


RECITALS


WHEREAS, the Company and Executive are parties to a Change in Control Severance
Agreement dated April 15, 2008 (the “Agreement”), by and among the Company and
Executive;
 
WHEREAS, the Company is presently in negotiations concerning, and intends to
enter into an Asset Purchase Agreement on or about June 26, 2009 with Wacom Co.
Ltd. (the “Purchase Agreement”) providing for Wacom Co. Ltd.’s (“Wacom“)
purchase of the all of the Company’s assets (the “Pending Transaction”);
 
WHEREAS, following the close of the Pending Transaction and settlement of
Company creditor claims, the Company intends to wind up all of its affairs,
cease all operations, and permanently close;
 
WHEREAS, pursuant to Section 6(a) of the Agreement, any amendment or
modification to the Agreement must be in writing, signed by both the Company and
Executive; and
 
WHEREAS, the Company and Executive believe that, in light of the Pending
Transaction, it is in their mutual best interests to amend the Agreement
pursuant to the provisions contained herein.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained, and other valuable consideration, the receipt,
adequacy, and sufficiency whereof are hereby acknowledged, the parties hereto,
intending to be legally bound, the Agreement is hereby amended as follows.
 
1.           Section 1 of the Agreement, “Change in Control,” and all subparts
thereto, is hereby amended and restated as follows:
 
Closing Bonus.  Provided that the Pending Transaction closes in accordance with
substantially all of the terms and conditions set forth in the Purchase
Agreement, in recognition of Executive’s work to complete the Pending
Transaction, the Company or its successor or assign shall pay to Executive a
Closing Bonus (the “Closing Bonus”) in the gross amount of Two Hundred Fifteen
Thousand Dollars and No Cents ($215,000.00), less all applicable state and
federal tax withholdings, to be paid in three installments (each a “Closing
Bonus Payment” and collectively, the “Closing Bonus Payments”) as follows:
 
i)            one Closing Bonus Payment in the gross amount of One Hundred Sixty
One Thousand Two Hundred Fifty Dollars and No Cents ($161,250.00), representing
seventy-five percent (75%) of the Closing Bonus, to be paid within three (3)
business days following the Closing Date of the Pending Transaction (regardless
of the means by which Wacom acquires the Company patents that are being acquired
by Wacom as part of the Pending Transaction);
 
ii)            one Closing Bonus Payment in the gross amount of Forty Three
Thousand Dollars and No Cents ($43,000.00), representing twenty percent (20%) of
the Closing Bonus, to be paid within three (3) business days after the approval
by the Company’s Board of Directors of a plan to settle all outstanding claims
with the Company’s creditors and the Company’s creditors’ agreement to that
plan; and
 
iii)            one Closing Bonus Payment in the gross amount of Ten Thousand
Seven Hundred Fifty Dollars and No Cents ($10,750.00), representing five percent
(5%) of the Closing Bonus, to be paid within three (3) business days after the
approval by the Company’s Board of Directors of a plan to terminate the
Company’s affairs and dissolve the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
In addition, on the date that the final Closing Bonus Payment is paid to
Executive, the Company also shall provide to Executive a payment in an lump sum
amount equal to the amount of premium necessary as of the date the last Closing
Bonus Payment is paid to Executive to continue all medical, dental, vision,
life, accidental death and dismemberment, and short-term and long-term
disability insurance as is presently provided by the Company to Executive, for
the period commencing on the date the last Closing Bonus Payment is paid through
and until December 31, 2009.  In the event the Company files any petition in any
United States Bankruptcy Court, all remaining Closing Bonus Payments that have
not been paid to Executive as of the date of that filing, as well as the payment
for continued group insurance benefits set forth herein, shall accelerate and
become immediately due to Executive.
 
2.           Section 2 of the Agreement, “Termination Without Cause Or For Good
Reason Following  Change In Control,” and all subparts thereto, is hereby
deleted in its entirety.
 
3.           The last sentence of Section 6(g) of the Agreement is hereby
deleted in its entirety.
 
4.           Section 6(h) of the Agreement is hereby deleted in its entirety.
 
5.            Capitalized terms not defined herein shall have the meanings
provided for them in the Agreement or Purchase Agreement, as applicable.


6.            All of the forgoing amendments to and restatements of the
provisions of the Agreement shall become effective as of the date of this
Amendment, and shall not have any effect prior to that date and time.


*                       *                     *
 
This Amendment may be executed in multiple counterparts, each of which shall
have the force and effect of an original and all of which together will
constitute one and the same document.  Except to the extent expressly amended or
modified in this Amendment, the terms and provisions of the Agreement shall
remain in full force and effect as originally executed.
 
IN WITNESS WHEREOF, the Company and Executive have executed this Amendment No. 1
to Change in Control Severance Agreement as of the day and year first above
written.
 
INPLAY TECHNOLOGIES, INC., a Nevada corporation
   
By:
     
Name:
   
Its:
    
   
Mark Sokolowski

 
 
2

--------------------------------------------------------------------------------

 